                                                                    CLERKS OFFICE U.s.DI
                                                                                       SX COURT
                                                                          AT RG NOKE,VA
                                                                                FILED

                                                                          JLL 18 22jg
                  IN T H E U N ITED STATES D ISTRICT COU RT
                  FO R TH E W E STE RN D ISTRICT O F W RGIN IA JULK C. UDLEM ERK
                                                               BY;             r
                               ROAN O U D IW SIO N                 1:
                                                                    )
                                                                    ki!
                                                                      z -- ' -.
                                                                              t. .8
                                                                                  4:

R W ON D A P.y

      Plaintiff
                                                CivilAction N o.7:18-CV -00190
Y.

co M M lssloN ER so cc       SE CU m TY         By: M ichaelF.U rbansld
ADMINISTM TIYN,                                 ChiefUnited StatesDistdctJudge
      D efendant.


                                      O RD ER

      For the reasons set fort.
                              h in the accom panp'ng M em orandllm Opinion entered this

date, plaintiff's motion for summary judgment (ECF No. 16)            D E N IED , the

Commissioner's modon for summary judgment(ECF No.18)isGRANTED,the report
and tecommendation (ECF No.23)is ADOPTED in its entirety,pbinéff'sobjections
(ECF No.24)ate OVERRULED,the Commissioner'sdecision isAFFIRM ED,and this
m atterisD ISM ISSED and ST RICK EN from theacdvedocketofthe court.

      Itisso O RD ERE D .

                                       smeted: :7 - /# - -
                                                         z& p:
                                 /+f- :                 e.       ê--rg-
                                                                      't
                                       M ichaelF.Urba
                                       ChiefUnite tatesDistdctludge.
